AMENDMENT OF JUDGMENT
Writs having been refused, La., 304 So.2d 671, but this record and our judgment not yet having been returned to the trial court, we amend our judgment on authority of State v. F. B. Williams Cypress Co., 1913, 132 La. 949, 61 So. 988 (see also Comment (d) to C.C.P. art. 1951) to correct the mathematical clerical error obvious in the opinion, La.App., 301 So.2d 915, 922. The product of 8,996.1 times $12.72 is not $114,303.92 but $114,430.39.
Our judgment is amended to make the principal award $210,810.89.